Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 17/402,655, BASE FOR DISPLAY BRACKET AND DISPLAY BRACKET, filed on 8/16/21.
Election/Restrictions
Applicant's election with traverse of species I in the reply filed on 10/21/22 is acknowledged.  The traversal is on the ground(s) that Species I and Species II should be grouped together.  This is not found persuasive because the movable block is a different structure from species I because it moves in a horizontal direction which is a different invention and distinct from the movable block in species I.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the display bracket, hanging board and display as cited in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent # 4,569,510 to Haramoto.
	Haramoto teaches a base comprising a supporting part (1), a connecting part (45) and a lock screw (4).  The connecting part is connected with the support part.  The connecting part is provided with a first through hole (46) and a movable block (47) movably disposed at the first through hole.  The lock screw passes through the first through hole and a clamping space is formed between a free end of the lock screw and the support part.  The movable block has a thread engaged (49) with the lock screw.  When the thread of the movable block is controlled to be disengaged from the lock screw, the lock screw does not need to be turned and freely falls in the first through hole of the connecting part.  When the movable block is controlled to be engaged with the lock screw, the lock screw is turned to fall in the through hole of the connecting part.  The movable block is disposed on the connecting part through a rotating shaft (48) to ensure the thread of the movable block is rotatable and repositioned around the rotating shaft so that the thread of the movable block and the lock screw is engaged or disengaged.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-10 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent # 4,569,510 to Haramoto.
Haramoto teaches a base comprising a supporting part (1), a connecting part (45) and a lock screw (4).  The connecting part is connected with the support part.  The connecting part is provided with a first through hole (46) and a movable block (47) movably disposed at the first through hole.  The lock screw passes through the first through hole and a clamping space is formed between a free end of the lock screw and the support part.  The movable block has a thread engaged (49) with the lock screw.  When the thread of the movable block is controlled to be disengaged from the lock screw, the lock screw does not need to be turned and freely falls in the first through hole of the connecting part.  When the movable block is controlled to be engaged with the lock screw, the lock screw is turned to fall in the through hole of the connecting part.  The movable block is disposed on the connecting part through a rotating shaft (48) to ensure the thread of the movable block is rotatable and repositioned around the rotating shaft so that the thread of the movable block and the lock screw is engaged or disengaged.
Regarding to claims 8-10, figure 1 in Haramoto which is a different embodiment from figure 14 teaches the support part is L-shaped comprising a top plate and side plate.  The top plate of the supporting part is used for mounting other parts of the display bracket and the side plate of the support plate is fixedly connected with the connecting part through bolts.  The free end of the lock screw and the top plate of the supporting plate from the clamping space.  The display bracket comprises the base, hanging board and display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the connecting part from figure 14 to figure 1 to provide the same result for securing the lock screw within the connecting part. 
	





    PNG
    media_image1.png
    851
    1002
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent # 1,243,118 to Trivigino
US Patent # 5,941,152 to Kim
US Patent # 5,720,096 to Dorsey
US Patent # 6,010,121 to Lee
US Patent # 6,092,797 to You
The cited references teach a clamping device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        11/3/22